Citation Nr: 0825392	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected prostate cancer, currently evaluated 60 
percent disabling.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1962 to December 1972.  Service in the 
Republic of Vietnam is indicated by the record.

Procedural history

Increased rating claim

Service connection for prostate cancer was granted by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, in a September 1999 rating decision.  A 
temporary evaluation of 100 percent was assigned.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  In a rating 
decision dated December 2000, the assigned disability rating 
was reduced to  60 percent.  

This case is currently before the Board of Veterans Appeals 
(Board) on appeal of an August 2004 rating decision which 
continued the 60 percent disability rating.  

Service connection claims

The veteran has filed a number of claims of entitlement to 
service connection for PTSD and for Hepatitis C.  The 
veteran's claim of entitlement to service connection for PTSD 
was last finally decided in a February 1999 rating decision. 
The veteran's claim of entitlement to service connection for 
hepatitis C was last finally decided in a December 2000 
rating decision.  The veteran did not appeal either decision.

These claims are before the Board on appeal of an August 2004 
RO rating decision which found that new and material evidence 
had not been submitted to warrant reopening either of the 
veteran's claims.  The veteran initiated this appeal, which 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2005.

Remanded issue

As is set forth in greater detail below, the veteran's claim 
of entitlement to service connection for Hepatitis C is being 
reopened.  The issue is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington D.C.  The veteran will 
be informed if any additional action is required on his part.

Issue not on appeal

In December 2004, the veteran filed a claim of entitlement to 
service connection for a penile condition.  In March 2005, a 
rating decision denied his claim.  
As evidenced by the claims file, a NOD was not filed and the 
issue is, therefore, not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The veteran's service-connected prostate cancer is 
manifested by urinary incontinence, requiring the use of 
absorbent materials which must be changed more than four 
times daily, as well as urinary frequency and urinary 
retention requiring regular catheterization.

2.  The evidence does not show that the veteran's service 
connected prostate cancer is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.
 
3.  In February 1999, the RO declined to reopen the veteran's 
claim of entitlement to service connection for PTSD.  That 
decision was not appealed.

4.  The evidence submitted since the February 1999 rating 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim.

5.  In December 2000, the RO declined to reopen the veteran's 
claim of entitlement to service connection for Hepatitis C.  
That decision was not appealed.

6.  The evidence submitted since the December 2000 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 60 percent for the veteran's prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1155 
(West 2002); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Codes 
7527, 7528 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).
  
3.  The February 1999 rating decision declining to reopen a 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

4.  Since the February 1999 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The December 2000 rating decision denying service 
connection for Hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2007).

6.  Since the December 2000 rating decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he is not being 
adequately compensated for the service-connected residuals of 
prostate cancer.  He also seeks to reopen the previously 
denied claims of entitlement to service connection for PTSD 
and hepatitis C.  Implicit in his claims of entitlement to 
service connection for PTSD and hepatitis C is the contention 
that new and material evidence has been received.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as in the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does apply to the PTSD and 
hepatitis C issues on appeal; the standard of review and duty 
to assist do not, however, apply to those claims unless and 
until they are reopened.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated December 2004, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  This letter also advised the 
veteran that to support an increased rating claim, "the 
evidence must show that your service-connected condition has 
gotten worse."

With respect to notice to the veteran regarding new and 
material evidence, the December 2004 VCAA letter stated, 
"[y]ou were previously denied service-connection for post-
traumatic stress disorder and hepatitis C...The appeal period 
for that decision has expired and the decision is now 
final."  The letter notified the veteran that evidence 
sufficient to reopen his previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  Moreover, the December 
2004 letter informed the veteran as to the reason his claims 
were previously denied: because the evidence did not 
establish that either of these condition[s] either occurred 
in or were caused by service.  As such, the veteran was 
adequately advised of the bases for the previous denials to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2004 VCAA letter.  The letter stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to records from private doctors and hospitals, the 
VCAA letter informed the veteran that VA would make 
reasonable efforts to request such records.

The VCAA letter emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The December 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letter from the RO dated in March 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in an April 2006 supplemental 
statement of the case (SSOC) [PTSD and hepatitis C] and an 
April 2006 Decision Review Officer rating decision [prostate 
cancer], following the issuance of the March 2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In any event, because two of the claims on appear are being 
denied and the third is being remanded, Dingess elements (4) 
and (5) are moot.  
  
With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disability had 
increased in severity.  In the March 2006 VCAA letter, the 
veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
your condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect you.  The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
your possession that you may not have sent us; or reports of 
treatment for your condition while attending training in the 
Guard or Reserve.  Therefore, the veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.

In any event, even if the criteria set forth in the rating 
formula for prostate cancer are considered to be specific 
measurements or test results, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claim.  
See Sanders, supra.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  In this case, the veteran was provided with 
the schedular criteria as well as an explanation of 
disability rating determination in the SOC dated August 2005.  
Additionally, the veteran was provided a subsequent 
adjudication in April 2006.  Further, the veteran's 
representative presented a written argument on the veteran's 
behalf in February 2008.

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006 VCAA letter the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
your condition while attending training in the Guard or 
Reserve.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA 
treatment records, and the reports of multiple VA 
examinations [including, most recently, a February 2004 
genitourinary examination].  The reports of the VA medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
and conducted appropriate physical examinations and rendered 
diagnoses and opinions.  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran retained the services of a 
representative, who presented written argument on the 
veteran's behalf in a brief dated February 2008.  
Additionally, the veteran was given the opportunity to 
present testimony at a personal hearing, if he so desired.  
He indicated in his substantive appeals that he did not want 
a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.





	(CONTINUED ON NEXT PAGE)




1.  Entitlement to an increased rating for service-connected 
prostate cancer, currently evaluated as 60 percent disabling.

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific rating criteria

The veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7527 [malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries].  
See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, "rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant."

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residual are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residual of the 
veteran's prostate cancer is voiding dysfunction.  There is 
no evidence of significant renal dysfunction or urinary tract 
infection.

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence:

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  

Urinary frequency:

A 40 percent evaluation is warranted for a daytime voiding 
interval less than one hour or; awakening to void five or 
more times per night.

A 20 percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  

Obstructed voiding:

A 30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.

A 10 percent evaluation is warranted for marked obstructive 
symptomatology with any one or combination of the following: 
(1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months.

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilation 1 to 2 times per year.

See 38 C.F.R. § 4.115a (2007).

Analysis

The veteran seeks an increased disability rating for his 
service-connected prostate cancer.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The evidence demonstrates that the veteran was diagnosed with 
prostate cancer and had a total prostatectomy in September 
1999.  There is no medical evidence of local recurrence of 
the prostate cancer or metastasis; nor has the veteran so 
alleged.
The evidence, including the veteran's own contentions, 
clearly establishes that the predominant residual of his 
service-connected prostate cancer is voiding dysfunction, 
specifically urinary frequency, urinary incontinence, and 
urinary retention.  

The veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7527 [malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries].  These 
codes appear to be precisely congruent with the veteran's 
service-connected prostate cancer.  The veteran does not 
suggest that another diagnostic code or codes would be more 
appropriate.  Rather, he contends that his problems are of 
such severity as to warrant a higher rating.

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms are consistent with the currently 
assigned 60 percent rating under 
38 C.F.R. § 4.115a and Diagnostic Codes 7527-28.

In evaluating voiding dysfunction, a particular condition is 
rated as urinary incontinence, urinary frequency, or 
obstructed voiding.  However, the highest disability rating 
available for urinary frequency is 40 percent, and the 
maximum rating available for obstructed voiding is 30 
percent.  See 38 C.F.R. § 4.115a (2006).  Since the veteran 
is current rated at 60 percent, rating him based on urinary 
frequency or obstructed voiding would not be to his benefit.  
Further, the highest disability rating available for urinary 
incontinence is 60 percent.  As such, rating him based on 
urinary incontinence would also fail to benefit the veteran.  

The only available disability rating in excess of the 
currently assigned 60 percent is a 100 percent evaluation for 
prostate cancer during active malignancy or antineoplastic 
therapy; if there has been no local recurrence or metastasis, 
the disability is to be rated on residuals.  See 38 C.F.R. 
4.115(b), Diagnostic Code 7528 (2007).  Such has been done in 
this case.

The medical evidence of record does not indicate local 
recurrence or metastasis of the veteran's service-connected 
prostate cancer.  VA treatment records are pertinently 
negative for any indication of active malignancy.  Crucially, 
a VA examination was performed in February 2004, at which 
time the VA examiner did not find local recurrence or 
metastasis.  The examiner identified the prostatectomy 
residuals as urinary incontinence, catheterization, and 
urinary frequency.  These conditions are specifically 
contemplated by the veteran's current 60 percent disability 
rating.  See 38 C.F.R. § 4.115(a) and (b) (2007).

Additionally, the February 2004 VA examiner identified total 
erectile dysfunction as a residual of the veteran's 
prostatectomy.  The Board notes that the veteran was awarded 
special monthly compensation as a result of this condition in 
October 2000.

Accordingly, the Board finds that the veteran does not meet 
the criteria for an increased disability rating for his 
service-connected prostate cancer, in excess of 60 percent 
disabling.  

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe. 
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected prostate cancer residuals was filed on 
January 28, 2003.  Therefore, the question to be answered by 
the Board is whether any different rating should be assigned 
for the relevant time period under consideration from January 
29, 2002 to the present. 
The RO has rated the veteran 100 percent disabled due to 
prostate cancer the date of service connection to June 1, 
2002 and 60 percent thereafter.

After a careful review of the record, the Board finds that 
the 100 percent rating may not be assigned after June 1, 
2002.  It appears that the veteran's prostate cancer 
residuals stabilized prior to that date.  In particular, the 
report of a January 15, 2002 VA examination indicated that 
the only residuals of the prostate cancer were urinary 
incontinence and erectile dysfunction.  As has been discussed 
above, 60 percent is the highest rating available for urinary 
incontinence [special monthly compensation has been awarded 
for loss of use of creative organ].  There is no competent 
medical evidence to the contrary.

Indeed, it appears from the record that the 60 percent rating 
was first assigned as of March 2001, but the 100 percent 
rating was later extended to June 2002 -- not because of the 
presence of any symptomatology consistent with 100 percent 
but rather because of clerical error in notifying the veteran 
of the reduction.   

In short, the 60 percent rating was correctly assigned as of 
June 1, 2002.  There is no evidence consistent with the 
assignment of a higher rating after that date. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

Preliminarily, the Board notes that the veteran was granted 
individual unemployability in April 2006 based on his 
service-connected prostate cancer as well as service-
connected frostbite residuals of the feet.  

Neither the veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
veteran's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
required frequent hospitalizations for his service-connected 
prostate cancer.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's prostate cancer presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the 
continuation of the 60 percent disability rating, and no 
higher, for the veteran's service-connected prostate cancer.  
The benefits sought on appeal are denied.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2007)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claims to reopen were initiated in January 2003 
[PTSD] and November 2003 [hepatitis C], the claims will be 
adjudicated by applying the revised section 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Factual background

The "old" evidence

When the RO last finally denied the veteran's claim for 
entitlement to service connection for PTSD in February 1999, 
the relevant evidence of record included the veteran's 
service treatment records, service personnel records, a 
report of an August 1998 VA examination, a statement from Dr. 
J.C.Y., and the personal statements of the veteran.

A PTSD diagnosis was conceded by the RO in an October 1997 
rating decision.

The February 1999 rating decision

In the February 1999 rating decision, the RO in essence found 
that the veteran had not submitted evidence corroborating his 
claimed stressors.  The RO recognized that the veteran's 
service personnel records indicated that he participated in 
the Vietnam Counteroffensive Phase III.  However, the veteran 
was awarded no combat awards or Purple Heart Medals and 
submitted no other evidence of combat.  
The RO specifically considered the veteran's stressor 
statements, which included his description of combat events 
as well as the death of his close friend, J.B.  
Those statements were not corroborated.  The claim was 
accordingly denied.

The veteran was informed of the February 1999 rating decision 
by letter from the RO dated March 1999.  He did not perfect 
an appeal.  

In January 2003 and November 2003, the veteran requested that 
his claim be reopened.  After the RO denied the veteran's 
claim to reopen in an August 2004 rating decision, this 
appeal followed.  

Additionally received evidence will be discussed below.



Analysis

The February 1999 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 3.104, 20.1103 (2007).  As explained above, the 
veteran's claim of entitlement to service connection for PTSD 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2007); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
February 1999] evidence bears directly and substantially upon 
the specific matter under consideration. i.e., verified 
stressors.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for PTSD has not been submitted.

As indicated above, the RO denied the claim because the 
evidence could not establish the second 38 C.F.R. § 3.304(f) 
criteria, combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred.  

Additional evidence includes a November 2005 statement from 
Dr. J.C.Y., the veteran's treating VA psychologist.  The 
letter reads in part, "[t]hese [PTSD] symptoms vary in 
intensity from time to time, and are subject to severe 
exacerbation when triggered by stimuli reminiscent of [the 
veteran's] military traumas."   This evidence, although new, 
is repetitive of evidence which was already in the file.  
Element (1), PTSD diagnosis, was not at issue at the time of 
the  March 1999 RO denial.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of [previously diagnosed] disease does not 
constitute new and material evidence].  

To the extent that the veteran offers this statement as 
evidence of his in-service stressors, the Board notes that a 
medical opinion pertaining to a PTSD diagnosis does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 10 Vet. 
App. at 142 (1997).  Further, the veteran's self-reports of 
in-service stressors are duplicative of his prior 
contentions.  The fact that such reports have been made part 
of medical records does not alter this.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

In written argument dated February 2008, the veteran's 
representative calls the Board's attention to "several new 
pieces of evidence", including Internet information 
verifying that a soldier named J.B. was killed in Vietnam in 
1967 and a July 1998 notation within the veteran's claims 
file which indicates that the 299th Engineering Battalion, to 
which the veteran was assigned, "provided combat engineer 
support."  However, this evidence is not "new."  The 
information concerning J.B.'s confirmed death in Vietnam and 
the veteran's personnel assignment were specifically 
considered by the RO in the February 1999 rating decision.  
What was missing at that time, and remains missing, is any 
indication of the veteran's personal involvement in such 
events.  Accordingly, statements and arguments made which 
rely on this information are cumulative and redundant of 
information which had been considered and rejected by the RO 
in May 2001.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

Critically, there is no evidence which has been added to the 
record subsequent to the February 1999 RO decision which 
corroborates the veteran's alleged in-service stressors.  As 
explained above, that element was missing in 1999 and it 
remains missing.  The additional evidence therefore does not 
raise a reasonable possibility of substantiating the claims.  
See 38 C.F.R. § 3.156 (2007).  In the absence of such 
evidence, the veteran's claim may not be reopened.  

In sum, the additionally submitted evidence is not new and 
material pursuant to 38 C.F.R. § 3.156 (2007).  The claim of 
entitlement to service connection for PTSD accordingly is not 
reopened, and the benefits sought on appeal remain denied.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hepatitis C.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection and new and material evidence apply to 
this issue.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 



Factual background

The old evidence

When the RO declined to reopen the veteran's claim for 
entitlement to service connection for hepatitis C in December 
2000, the relevant evidence of record included the veteran's 
service treatment records, service personnel records, VA 
medical treatment records and the reports of August 1999 and 
July 2000 VA examinations.

The December 2000 rating decision

In the December 2000 rating decision, the RO in essence found 
that the veteran had not submitted evidence which 
demonstrated that his currently diagnosed hepatitis C had any 
relationship to herbicide exposure or that it otherwise 
originated during service.  The veteran was informed of the 
December 2000 rating decision by letter from the RO dated 
April 2001.  He did not perfect an appeal.  

In November 2003, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim to reopen 
in an August 2004 rating decision, this appeal followed.  
Additionally received evidence will be discussed below.

Analysis

The December 2000 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 3.104, 20.1103 (2007).  As explained above, the 
veteran's claim of entitlement to service connection for 
hepatitis C may only be reopened if he submits new and 
material evidence.  

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for hepatitis C has been submitted, 
specifically evidence demonstrating an in-service diagnosis 
of hepatitis.  A service treatment record dated April 1971 
and the December 1972 separation examination both indicated 
that the veteran was diagnosed with hepatitis.

The Board notes that the in-service hepatitis diagnosis was 
likely in the veteran's claims file at the time of the last 
final denial in December 2000; however, the RO denied the 
veteran's claim for service connection on the premise that 
there was no in-service diagnosis.  

Accordingly, the veteran's claim for entitlement to service 
connection for hepatitis C is reopened.

Additional comments

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for prostate 
cancer.

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
PTSD.  The claim is not reopened, and the benefit sought on 
appeal remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for 
hepatitis C must be remanded for additional evidentiary 
development.  

Reasons for remand

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection but no competent medical evidence 
addressing the third requirement (medical nexus), VA must 
obtain a medical nexus opinion.  

With regard to Hickson element (1), current diagnosis, 
medical treatment records indicate that the veteran has a 
hepatitis C diagnosis.  See  a VA examination report dated  
February 2004.    

With respect to Hickson element (2), in-service injury or 
disease, as has been discussed above a service treatment 
record dated April 1971 and the December 1972 separation 
examination indicated that the veteran was diagnosed with 
hepatitis.  The Board further notes that the veteran has 
alleged that his hepatitis diagnosis was as a result of 
herbicide exposure.  As it is undisputed that the veteran 
served in Vietnam, he is presumed to have been exposed to 
Agent Orange pursuant to 38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(a)(6)(iii) (2007).

With respect to Hickson element (3), medical nexus, none of 
the medical records currently associated with the veteran's 
VA claims folder offer an opinion as to a possible causal 
relationship between the veteran's in-service hepatitis 
diagnosis and Agent Orange exposure and his currently 
diagnosed hepatitis C.  Furthermore, there is no medical 
opinion concerning a possible causal relationship between the 
veteran's currently diagnosed hepatitis C and his well-
documented history of heroin addiction, both in service and 
after service.  In that connection, the Board notes that a 
March 1972 treatment record indicates the veteran admitted to 
a four year history of intravenous heroin abuse.  The law and 
regulations provide that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2007).

Accordingly, the Board finds that a VA nexus opinion is 
necessary to decide the claim.  See Charles, supra; see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion as to any relationship 
between the veteran's in-service 
hepatitis diagnosis and his current 
diagnosis of hepatitis C, to include: 
(1)whether it is at least as likely as 
not that the veteran's currently 
diagnosed hepatitis C is related to his 
in-service hepatitis diagnosis; (2) 
whether the veteran's in-service 
hepatitis diagnosis is more likely than 
not related to his in-service drug 
abuse; (3) whether the veteran's 
current hepatitis C diagnosis is 
related to his history of drug abuse in 
and after service, and (4) whether it 
is as likely as not that the current 
diagnosis is related to presumed 
exposure to herbicides in Vietnam.  The 
opinion should be associated with the 
veteran's VA claims folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and re-adjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of 
the case (SSOC) should be prepared.  
The veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


